     Case 1:21-cv-00104-GZS Document 1 Filed 04/12/21 Page 1 of 3                  PageID #: 1




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MAINE

______________________________
                                        :             Case No.:
Lori Savage                             :
                                        :
          Plaintiff                     :             COMPLAINT
v.                                      :
                                        :
Life Insurance Company of               :
North America and
Pixelle Specialty Solutions LLC
                                        :
      Defendants                        :
______________________________


          Plaintiff, Lori Savage, for her Complaint against Defendants Life Insurance Company of

North America (“LINA”) and Pixelle Speciality Solutions LLC states as follows:

          1.      Ms. Savage is an individual who resides in Phillips, Maine and who is or was a

participant in a short term disability plan (“the Plan”) sponsored by her former employer and

defendant, Pixelle Specialty Solutions.

          2.      The Plan is self-funded but administered pursuant to a group long term disability

insurance policy issued by LINA to Pixelle Specialty Solution (the “Policy”).

          3.      LINA was the administrator for all short-term disability claims filed under the

Policy.

          4.      LINA is a foreign company and has its principal location of business in

Philadelphia, Pennsylvania.

          5.      LINA acts as the plan administrator and/or fiduciary of the Plan for purposes of

benefit determinations and payments made pursuant to the Policy.
  Case 1:21-cv-00104-GZS Document 1 Filed 04/12/21 Page 2 of 3                        PageID #: 2




        6.     Ms. Savage brings this action under the Employee Retirement Income Security Act

(“ERISA”) 502(a)(1)(B) and to recover benefits under the Plan and Policy. This Court has subject

matter jurisdiction over this action, and it may assert personal jurisdiction over LINA because, per

ERISA 502(e), LINA undertook to insure an ERISA plan that affected participants in this District.

                                              Claim for Relief

        7.     The Policy provides that LINA render determination as to whether Pixelle will pay

short-term disability benefits to participants who are participants under the Plan.

        8.     Under the Policy, disability is defined as follows:

               Definition of Disability/Disabled
               The Employee is considered Disabled if, solely because of Injury or
               Sickness, he or she is: 1. unable to perform the material duties of his or
               her Regular Occupation; and 2. unable to earn 80% or more of his or her
               Indexed Earnings from working in his or her Regular Occupation.

        9.     Ms. Savage stopped working due to chronic bilateral leg pain, knee osteoarthritis,

chronic bilateral low back pain without sciatica, chronic pain, traumatic arthritis, cervicalgia, right

wrist pain, and chronic left leg pain.

        10.    Ms. Savage became disabled under the policy on or about June 5, 2020.

        11.    Ms. Savage has qualified for short term disability under the Policy.

        12.    Ms. Savage submitted a claim for short term disability benefits to LINA on June 6,

2020.

        13.    By letter dated July 17, 2020, LINA denied short term disability benefits, as they

determined that Ms. Savage did not meet the definition of disability. Specifically, LINA concluded

that the information on file failed to support a functional impairment severe enough to preclude

Ms. Savage from performing her own occupation, as a lab technician.

        14.    Ms. Savage timely appealed that determination through counsel.
  Case 1:21-cv-00104-GZS Document 1 Filed 04/12/21 Page 3 of 3                    PageID #: 3




       15.     LINA upheld its determination by letter dated, August 10, 2020.

       16.     Ms. Savage exhausted her condition precedents under the Policy and Plan.

       17.     As a result of the foregoing, Ms. Savage has suffered a loss in the form of unpaid

benefits.

       18.     Ms. Savage is entitled to a judgment against LINA in the amount of the unpaid

short term disability benefits under the Policy and Plan.

       19.     Ms. Savage is also entitled to prejudgment interest and an award of attorney’s fees

in an amount to be proven.

       WHEREFORE, Plaintiff, Ms. Savage, requests the Court grant her the following relief

from Defendants LINA and Pixelle:

       a.      A judgment in the amount of all benefits due under the Plan/Policy plus

prejudgment interest;

       b.      An order reinstating her benefits and ordering that they be paid through coverage

under the Plan and Policy.

       c.      Her costs and attorney’s fees; and

       d.      All other relief the Court may deem proper.



Dated: April 12, 2021

                                                     /s/ Tamra Wallace

                                                     Tamra J. Wallace
                                                     LAMBERT COFFIN
                                                     Two Monument Square, Suite 400
                                                     Portland, Maine 04101
                                                     207.874.4000
                                                     twallace@lambertcoffin.com
